Granger, J.
It will be observed that the case involves no disputed question of law, but simply questions of fact, and we accept the propositions of appellant in argument as to the facts necessary to be established, and think them correctly stated. They are: ‘ ‘First, that the making of the note for three hundred dollars, and the chattel mortgage to secure the same, was a fraudulent conveyance, for the purpose of hindering and delaying creditors, without consideration in fact; second, that Davidson was of weak mind, capable of being and was overreached by Carter, so far that it excused his guilt in the transaction, and rendered him incapable of being or becoming pari delicto."
Aside from the parties directly interested in cases involving only questions of fact, there is no desire for extended discussions or comments by the court, and we think it not important to attempt such a discussion in this case. The abstract contains seventy-eight closely printed pages of testimony, and an attempt to fairly present even the facts in detail, as established, would consume more space and time than the effort would justify. Hence we cannot favor what we understand to be the pleasure of counsel in this respect. The testimony has been reviewed by the members of the court separately, and each has by himself noted his conclusion. A majority of the court believe from such examination that the facts as above indicated are sustained by the testimony. The writer of this opinion has a different view, and believes that, while there is much testimony favoring the conclusions of the majority, it is not of that clear or satisfactory character to justify the judgment entered below. That B. O. Davidson was a man long afflicted with epileptic convulsions is unquestioned, and that they seriously affected his mind' just prior to and after the attack is equally true. The testimony is conflicting as to his mental capacity at other times, bufc there is much testimony — and from those most likely to know — that he was generally easily influenced. He seems to have confided much in the defendant, and from *754the defendant’s own testimony he seems to have been disposed to assist him when he could. Both Davidson and his wife were unable to read or write. The neighbors who had known him for years are divided in their judgments as to his capacity for resisting the influence of such men as the defendant, or as to his being easily influenced.
The testimony as to the details of the transaction in giving the note and mortgage is very conflicting. If the money was ever paid to Davidson, it was paid on the public square in town, and no one else present, and before the mortgage and note were given. Quite a number of witnesses testify that Davidson admitted to them that he received the money. It seems, that after the note was given there was something of a talk or rumor that the mortgage was given to cover up the property, and it was- about this time that the questions were asked of Davidson, and he stated that he did receive the money. If it was true that he had given the mortgage as he claimed, then it could, of course, be expected that he would make such statements, as no truth would harmonize „ with the wrong. A falsehood would be its only support. Davidson’s testimony is to the effect that, after the wrongful pledging of the property, he was kept in constant fear by defendant in his statements to him that they had committed a penitentiary offense, and that he was in constant fear of falling into the hands of the law, and that he was actuated by these fears in doing what he did. Davidson paid to Miller, before the one hundred and forty-dollar note was given, two hundred and fifty .dollars, and he says that defendant often agreed to pay it back, and often told him he should receive back every cent, and as to much of this Davidson has considerable support in evidence, but mainly from members of his own family. Defendant denies the testimony of statements as to the penitentiary offense, or to pay back the money, and in some respects he receives support from other evidence. One S. P. Davidson, who gave testimony for the defendant which, if true, would be conclusive against the *755plaintiff, is so conclusively impeached that his testimony is of no avail. The assigning of the note and mortgage to Miller, and the giving of the one hundred and forty-dollar note for the balance, are questions on which considerable testimony is taken, and as to the assignment of the note Davidson claims that defendant proposed that it be done at a time when there was talk of “trying the right of property,” by which we understand that the validity of the mortgage was to be tested, and the defendant thought it would aid in the concealment. Defendant’s theory is that Miller wanted to borrow money, and he had none, and, understanding that Davidson would pay the note soon, he let him have the note in lieu of the money. It is a little difficult to see how the transfer of the note would aid Miller in getting the money sooner than to allow the payment to defendant, and then pass it to Miller. To say the least, the conduct of Miller is clouded with suspicion as to some of the transactions in the case, and it is urged that he was aiding defendant in his effort. As to the giving of the one' hundred, and forty-dollar note, there is much testimony contradicting the defendant, but he insists that he only signed as surety for Davidson. He seems to have taken a very active part in the management of the affair, and there is considerable testimony tending to show that he expected to pay the note. On the whole, the testimony is such as to satisfy a majority of the court that the facts are against the defendant, and the judgment below is Affirmed.